Citation Nr: 9913975	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-23 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1970.

This appeal arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran's claim for 
the appealed issue.

The Board must construe the arguments contained in a VA Form 
9 Appeal in a liberal manner for the purposes of determining 
whether they raise issues on appeal.  38 C.F.R. § 19.123 
(1998); see also Myers v. Derwinski, 1 Vet. App. 127, 129-130 
(1991).  In this regard, the Board notes the veteran has 
raised, in his January 1998 VA Form 9 Appeal, the issue of 
clear and unmistakable error (CUE) in a March 1994 Board 
decision which denied service connection for a psychiatric 
disorder, including PTSD.  New statutes and regulations have 
been recently promulgated regarding claims alleging CUE in a 
Board decision.  The veteran will be informed of these 
procedures by separate correspondence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In March 1994 the Board denied the veteran's claim for 
service connection for a psychiatric disorder, including 
PTSD.  The veteran did not appeal that determination.

3.  Additional evidence submitted since the Board's March 
1994 decision consists of May 1993 through February 1996 VA 
hospitalization and treatment records; a statement by the 
veteran, dated in November 1996; a statement from the 
veteran's then-wife, dated in November 1996; a Social 
Security Administration record, received in November 1996; a 
transcript of the veteran's August 1997 personal hearing; and 
three stressor statements from the veteran, dated in August 
1997.

4.  The evidence received since the March 1994 Board decision 
does not bear directly and substantially upon the issue under 
consideration, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1994 Board decision which denied entitlement to 
service connection for service connection for a psychiatric 
disorder, including PTSD, is final.  38 U.S.C.A. § 7103(a) 
(West Supp. 1998); 38 C.F.R. § 20.1100 (1998).

2.  The evidence received since the March 1994 Board 
decision, denying entitlement to service connection for a 
psychiatric disorder, including PTSD, is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107, 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a)(b), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The March 1994 Board decision denying service connection for 
a psychiatric disorder, including PTSD, is final.  
38 U.S.C.A. § 7103(a) (West Supp. 1998).  Pursuant to 
38 U.S.C.A. § 7104(b) (West 1991), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  Smith 
v. Derwinski, 3 Vet. App. 205, 207 (1992).  The exception to 
this is 38 U.S.C.A. § 5108, which states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a Board decision becomes final under section 
7103(a), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a), 20.302, 20.1103 (1998); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals ) 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, __ Vet. 
App. __ , No. 97-1534 (Feb. 17, 1999) (en banc); Winters v. 
West, __ Vet. App. __ , No. 97-2180 (Feb. 17, 1999) (en 
banc).  Under the Elkins test, the first step is to determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  Where 
a determination is made that newly submitted evidence is not 
"new" for purposes of reopening a claim, that ends the 
analysis; there is no need to consider whether the evidence 
is "material."  See Smith (Russell) v. West, No. 95-638, 
slip op. at 5 (U.S. Vet. App. Apr. 7, 1999).  If it is 
determined that new and material evidence has been submitted, 
then the second step, whereby immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Justus v. Principi, 3 Vet. App. 510 (1992), 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a), 
must be undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, No. 97-2180, slip op. at 4.  If 
the claim is well grounded, then the VA must ensure that the 
duty to assist has been fulfilled before proceeding to the 
third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  Any 
evidence found to be material under the former, more 
stringent test of Colvin v. Derwinski, 1 Vet. App. 171 
(1991), would also have to be found to be material under the 
current, more flexible Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), standard.  Id.

The March 1994 Board decision denied the veteran's request 
for service connection for a psychiatric disorder, including 
PTSD, on the basis that the veteran did not engage in combat 
with the enemy, and that his non-combat stressors had not 
been verified.  The evidence submitted at that time consisted 
of his service medical records; the Command History of his 
helicopter squadron during 1968-69; VA treatment records and 
examination reports; and stressor statements from the 
veteran.

In light of Smith (Russell), slip op. at 4 and Evans v. 
Brown, 9 Vet. App. 273, 285 (1996), the evidence to be 
reviewed is that which has been submitted since the last 
final decision that disallowed the claim on any basis.  In 
this case, the evidence submitted since the Board's March 
1994 decision shall be evaluated.

The evidence submitted since the Board's March 1994 decision 
is comprised of May 1993 through February 1996 VA 
hospitalization and treatment records; a statement by the 
veteran, dated in November 1996; a statement from the 
veteran's then-wife, dated in November 1996; a Social 
Security Administration record, received in November 1996; a 
transcript of the veteran's August 1997 personal hearing; and 
three stressor statements from the veteran, dated in August 
1997.

The hospitalization and treatment records pertaining to PTSD 
are the same as those previously considered by the Board in 
its March 1994 decision; thus, they are redundant, and cannot 
be "new" evidence.  The veteran's various stressor 
statements are the same as those previously considered by the 
Board in its March 1994 decision; thus, they are redundant, 
and cannot be "new" evidence.

The remaining VA medical records pertain to a heart 
condition, and thus, are not "material" to the issue of an 
inservice PTSD stressor.  The Social Security Administration 
record is also not "material" to the issue of an inservice 
PTSD stressor.

During the veteran's August 1997 personal hearing he 
testified as to the same inservice incidents (stressors) as 
were previously considered by the Board in its March 1994 
decision.  As noted above, this testimony is duplicative of 
his previously considered stressor contentions, and is 
therefore redundant; it is not "new" evidence.  The 
remainder of his testimony is not "material" to the issue 
of an inservice PTSD stressor.

The November 1996 statement by the veteran's then-wife 
contains her account of the "change" in his personality and 
deportment after returning from Vietnam, and her opinion that 
his current PTSD was related to his Vietnam experiences.  The 
veteran's November 1996 statement also contains essentially 
the same opinion.  The Board finds that, as lay persons, 
neither the veteran nor his ex-wife are competent to offer an 
opinion as to the medical causation or diagnosis of PTSD.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("If lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim, it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim").  As such, their statements do not 
constitute new and material evidence.  Id.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the March 1994  Board decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim..  See 38 U.S.C.A. § 5108.  The Board also 
points out that the "benefit of the doubt doctrine" applies 
to the adjudication of a claim on its merits, not to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  See Martinez v. Brown, 
6 Vet. App. 462 (1994).  Thus, the veteran's claim to reopen 
must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).

Throughout the period of the veteran's new and material 
claim, and in the November 1998 VA Form 646 statement of his 
representative, an argument that the veteran engaged in 
combat with the enemy, and that the Board was in error in its 
determination that the Meritorious Unit Commendation Ribbon 
awarded the veteran did not indicate combat with the enemy, 
has been asserted.  Initially, the Board notes that this 
contention may be proffered by the veteran in a claim for 
CUE, as noted in the Introduction section of this decision.  
The United States Court of Appeals for the Federal Circuit 
has held, however, that "the issue in [a new and material] 
case is not whether on the merits [in the March 1994 Board 
decision the veteran] got a fair deal, but whether the deal 
he got is now subject to being revisited years later.  The 
finality rule, [38 U.S.C.A. §] 7104(b), says no."  See 
Routen v. West,  142 F.3d 1434, 1442 (Fed. Cir. 1998).


ORDER

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for a 
psychiatric disorder, including PTSD, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

